 Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 1 of 18 Page ID #:3627



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   BRIAN HOROWITZ, et al.,               Case No. 8:17-cv-00432-FLA (DFMx)
12                          Plaintiffs,
                                           ORDER RE: SCHEDULE OF
13                  v.                     PRETRIAL AND TRIAL DATES,
14                                         TRIAL REQUIREMENTS, AND
                                           CONDUCT OF ATTORNEYS AND
15   YISHUN CHEN, et al.,                  PARTIES
16                          Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

     Rev. 2/26/21                         -1-
 Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 2 of 18 Page ID #:3628



1    I.      SCHEDULE
2            The Scheduling Order governing this action is set forth in the Schedule of
3     Pretrial and Trial Dates chart below. The box in the upper right-hand corner of the
4     chart states whether the trial will be by jury or court. If the parties1 seek to set
5     additional dates, they may file a Stipulation and Proposed Order. This may be
6     appropriate in class actions, patent cases, or cases for benefits under the Employee
7     Retirement Income Security Act of 1974 (“ERISA”).
8            The parties should refer to the court’s Standing Order for requirements
9     regarding specific motions, discovery, certain types of filings, courtesy copies,
10    emailing signature items to chambers, alternative dispute resolution, and other
11    matters pertaining to all cases. A copy of the court’s Standing Order is available at:
12    http://www.cacd.uscourts.gov/honorable-fernando-l-aenlle-rocha.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27    1
          The term “parties” includes unrepresented parties as well as counsel for
28        represented parties.

     Rev. 2/26/21                                 -2-
Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 3 of 18 Page ID #:3629
 Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 4 of 18 Page ID #:3630



1            A.     Final Pretrial Conference/Proposed Final Pretrial Conference
2                   Order
3            The court has set a FPTC pursuant to Fed. R. Civ. P. 16 and Local Rule 16-8.
4     The court requires strict compliance with Fed. R. Civ. P. 16 and 26, and Local Rule
5     16. Each party appearing in this action must be represented at the FPTC by lead trial
6     counsel. The parties must be prepared to discuss streamlining the trial, including
7     presentation of testimony by deposition excerpts or summaries, time limits,
8     stipulations to undisputed facts, and qualification of experts by admitted resumes.
9            The parties must file a proposed Final Pretrial Conference Order (“Proposed
10    FPTCO”) at least fourteen (14) days before the FPTC. A template for the Proposed
11    FPTCO is available on Judge Aenlle-Rocha’s webpage. The parties must use this
12    template.
13           In specifying the surviving pleadings under section 1, state which claims or
14    counterclaims have been dismissed or abandoned, e.g., “Plaintiff’s second cause of
15    action for breach of fiduciary duty has been dismissed.” Also, in multiple-party
16    cases where not all claims or counterclaims will be prosecuted against all remaining
17    parties on the opposing side, state to which party or parties each claim or
18    counterclaim is directed.
19           The parties must attempt to agree on and set forth as many uncontested facts as
20    possible. The court will read the uncontested facts to the jury at the start of trial. A
21    carefully drafted and comprehensively stated stipulation of facts will shorten the trial
22    and increase jury understanding of the case.
23           In drafting the factual issues in dispute, the parties must state issues in ultimate
24    fact form, not in the form of evidentiary fact issues. The issues of fact should track
25    the elements of a claim or defense on which the jury will be required to make
26    findings.
27
28

     Rev. 2/26/21                                  -4-
 Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 5 of 18 Page ID #:3631



1            Issues of law should state legal issues on which the court will be required to
2     rule during the trial and should not list ultimate fact issues to be submitted to the
3     trier of fact.
4            The parties shall email the Proposed FPTCO in Microsoft Word format to
5     chambers at FLA_Chambers@cacd.uscourts.gov.
6     II.    TRIAL PREPARATION
7            The parties must comply with Local Rule 16. Pursuant to Local Rule 16-2,
8     lead trial counsel for each party are required to meet and confer in person forty (40)
9     days in advance to prepare for the FPTC. The parties must comply with Local Rule
10    16-2, except where the requirements set forth in this order differ from or supplement
11    those contained in Local Rule 16. The court may take the FPTC off calendar or
12    impose other sanctions for failure to comply with these requirements.
13           A.        Schedule for Filing Pretrial Documents for Jury and Bench Trials
14           All copies of pretrial documents shall be submitted jointly and delivered to the
15    court in three-ring binders at least fourteen (14) days before the FPTC. Each binder
16    shall include a table of contents with tabs separating the various documents, which
17    must be unstapled to ensure ease of page turning. If voluminous, documents can be
18    double-sided. Binders containing motions in limine should be organized by
19    numbered motion and be separated from other pretrial documents.
20           The parties also shall email all pretrial documents listed below, including any
21    amended documents, in Microsoft Word format to chambers at:
22    FLA_Chambers@cacd.uscourts.gov.
23           The schedule for filing pretrial documents is as follows:
24           ‚ At least twenty-eight (28) days before the FPTC:
25                      Motions in Limine
26                      Memoranda of Contentions of Fact and Law
27                      Witness Lists
28                      Joint Exhibit List

     Rev. 2/26/21                                -5-
 Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 6 of 18 Page ID #:3632



1                    Joint Status Report Regarding Settlement
2                    Proposed Findings of Fact and Conclusions of Law (bench trial only)
3                    Declarations containing Direct Testimony (bench trial only)
4            ‚ At least fourteen (14) days before the FPTC:
5                    Oppositions to Motions in Limine
6                    Joint Proposed FPTCO
7                    Joint Agreed Upon Proposed Jury Instructions (jury trial only)
8                    Disputed Proposed Jury Instructions (jury trial only)
9                    Joint Proposed Verdict Forms (jury trial only)
10                   Joint Proposed Statement of the Case (jury trial only)
11                   Proposed Additional Voir Dire Questions, if any (jury trial only)
12                   Evidentiary Objections to Declarations of Direct Testimony (bench
13                       trial only)
14                  1.      Motions in Limine
15           Motions in limine will be heard and ruled on at the FPTC. The court may rule
16    orally instead of in writing. Each side is limited to five (5) motions in limine, unless
17    the court grants leave to file additional motions. All motions in limine must be filed
18    at least twenty-eight (28) days before the FPTC. Oppositions must be filed at least
19    fourteen (14) days before the FPTC. There shall be no replies. Motions in limine
20    and oppositions must not exceed ten (10) pages in length.
21           Before filing a motion in limine, the parties must meet and confer to determine
22    whether the opposing party intends to introduce the disputed evidence and attempt to
23    reach an agreement that would obviate the motion. Motions in limine should
24    address specific issues (e.g., not “to exclude all hearsay”). Motions in limine should
25    not be disguised motions for summary adjudication of issues. The court may strike
26    excessive or unvetted motions in limine.
27
28

     Rev. 2/26/21                                -6-
 Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 7 of 18 Page ID #:3633



1                      2.    Witness Lists
2            Witness lists must be filed twenty-eight (28) days before the FPTC. They must
3     be in the format specified in Local Rule 16-5, and must include for each witness (i) a
4     brief description of the testimony, (ii) the reasons the testimony is unique and not
5     redundant, and (iii) a time estimate in hours for direct and cross-examination. The
6     parties should use the template posted to Judge Aenlle-Rocha’s webpage. Any
7     Amended Witness List must be filed by 12:00 p.m. (noon) on the Friday before trial
8     with courtesy copies for the court and the Courtroom Deputy Clerk.
9                      3.    Joint Exhibit List
10           The Joint Exhibit List must be filed twenty-eight (28) days before the FPTC. It
11    must be in the format specified in Local Rule 16-6 and shall include an additional
12    column stating any objections to authenticity and/or admissibility and the reasons for
13    the objections. The parties should use the template posted to Judge Aenlle-Rocha’s
14    webpage. Any Amended Joint Exhibit List must be filed by 12:00 p.m. (noon) on
15    the Friday before trial with courtesy copies for the court and the Courtroom Deputy
16    Clerk.
17                     4.    Jury Instructions (Jury Trial Only)
18           Joint agreed upon proposed jury instructions must be filed no later than
19    fourteen (14) days prior to the FPTC. The parties shall make every effort to agree
20    upon jury instructions before submitting proposals to the court. The court expects
21    the parties to agree on the substantial majority of instructions, particularly when
22    pattern or model jury instructions exist and provide a statement of applicable law.
23    The parties shall meet and confer regarding jury instructions according to the
24    following schedule:
25                   Thirty-five (35) days before the FPTC: The parties shall exchange
26                     proposed general and special jury instructions.
27                   Twenty-eight (28) days before the FPTC: The parties shall exchange any
28                     objections to the instructions.

     Rev. 2/26/21                                        -7-
 Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 8 of 18 Page ID #:3634



1                    Twenty-one (21) days before the FPTC: The parties shall meet and
2                      confer with the goal of reaching agreement on one set of Joint Agreed
3                      Upon Proposed Jury Instructions.
4                    Fourteen (14) days before FPTC: The parties shall file their (1) Joint
5                      Agreed Upon Proposed Jury Instructions and their (2) Disputed Jury
6                      Instructions.
7            The parties shall file clean and redline sets of their (1) Joint Agreed Upon
8     Proposed Jury Instructions, and (2) Disputed Jury Instructions. The redline sets shall
9     include all modifications made by the parties to pattern or model jury instructions,
10    any disputed language, and the factual or legal basis for each party’s position as to
11    each disputed instruction. Where appropriate, the disputed instructions shall be
12    organized by subject, so that instructions that address the same or similar issues are
13    presented sequentially. If there are excessive or frivolous disagreements over jury
14    instructions, the court will order the parties to meet and confer immediately until
15    they substantially narrow their disagreements.
16                     Sources: When the Manual of Model Jury Instructions for the Ninth
17    Circuit provides an applicable jury instruction, the parties should submit the most
18    recent version, modified and supplemented to fit the circumstances of the case.
19    Where California law applies, the parties should use the current edition of the
20    Judicial Council of California Civil Jury Instructions (“CACI”). If neither applies,
21    the parties should consult the current edition of O’Malley, et al., Federal Jury
22    Practice and Instructions. The parties may submit alternatives to these instructions
23    only if there is a reasoned argument that they do not properly state the law or are
24    incomplete. The court seldom gives instructions derived solely from case law.
25                     Format: Each requested instruction shall (1) cite the authority or source
26    of the instruction, (2) be set forth in full, (3) be on a separate page, (4) be numbered,
27    (5) cover only one subject or principle of law, and (6) not repeat principles of law
28    contained in any other requested instruction. If a standard instruction has blanks or

     Rev. 2/26/21                                   -8-
 Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 9 of 18 Page ID #:3635



1     offers options, e.g., for gender, the parties must fill in the blanks or make the
2     appropriate selections in their proposed instructions.
3                      Index: All proposed jury instructions must have an index that includes
4     the following for each instruction, as illustrated in the example below:
5                    the number of the instruction;
6                    the title of the instruction;
7                    the source of the instruction and any relevant case citations; and
8                    the page number of the instruction.
9     Example:
10
      Instruction
11    Number                Title                       Source             Page Number
12    1                     Trademark-Defined           9th Cir. 8.5.1           1
                            (15.U.S.C. § 1127)
13
14           During the trial and before closing argument, the court will meet with the
15    parties to settle the instructions. At that time, the parties will have an opportunity to
16    make an oral record concerning their objections.
17                     5.      Joint Verdict Forms (Jury Trial Only)
18           The parties shall make every effort to agree on a general or special verdict
19    form before submitting proposals to the court. The parties shall file a proposed joint
20    general or special verdict form fourteen (14) days before the FPTC. If the parties are
21    unable to agree on a verdict form, the parties shall file one document titled
22    “Competing Verdict Forms” which shall include: (i) the parties’ respective proposed
23    verdict form; (ii) a “redline” of any disputed language; and (iii) the factual or legal
24    basis for each party’s respective position. The court may opt to use a general verdict
25    form if the parties are unable to agree on a special verdict form.
26                     6.      Joint Statement of the Case (Jury Trial Only)
27           The parties must file a Joint Statement of the Case fourteen (14) days before
28    the FPTC for the court to read to the prospective jurors before commencement of

     Rev. 2/26/21                                     -9-
     Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 10 of 18 Page ID
                                      #:3636


1     voir dire. The joint statement should be brief and neutral and must not be more than
2     one page in length.
3                   7.    Voir Dire (Jury Trial Only)
4            Generally, a jury in a civil action consists of six (6) jurors. In most cases, the
5     court will seat sixteen (16) prospective jurors in the jury box. The court will conduct
6     the voir dire. The court uses a written questionnaire that requires prospective jurors
7     to answer orally. The questionnaire is posted on Judge Aenlle-Rocha’s webpage.
8     The parties may file any proposed case-specific voir dire questions for the court’s
9     consideration at least fourteen (14) days before the FPTC. After the court completes
10    its initial examination of the prospective jurors, it will inquire of the parties whether
11    any additional questions should be posed. If it considers the questions proper, the
12    court will pose the questions to the prospective jurors.
13           Each side has three (3) peremptory challenges. All challenges for cause and
14    peremptory challenges shall be made at side bar or otherwise outside the prospective
15    jurors’ presence. The court will not necessarily accept a stipulation to a challenge
16    for cause. After all challenges have been exercised, the remaining jurors in the six
17    (6) lowest numbered seats will be the jury and the next two (2) jurors in seating
18    order will serve as alternates.
19                  8.    Proposed Findings of Fact and Conclusions of Law (Bench
20                        Trial Only)
21           For any trial requiring findings of fact and conclusions of law, each party shall
22    file and serve on the opposing party, no later than twenty-eight (28) days before the
23    FPTC, its Proposed Findings of Fact and Conclusions of Law in the format specified
24    in Local Rule 52-3.
25           The parties may submit Supplemental Proposed Findings of Fact and
26    Conclusions of Law during the trial. Once trial concludes, the court may order the
27    parties to file Revised Proposed Findings of Fact and Conclusions of Law.
28

     Rev. 2/26/21                                 -10-
     Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 11 of 18 Page ID
                                      #:3637


1                      9.     Declarations of Direct Testimony (Bench Trial Only)
2            When ordered by the court in a particular case, each party shall, at least
3     twenty-eight (28) days before the FPTC, file declarations containing the direct
4     testimony of each witness whom that party intends to call at trial. If such
5     declarations are filed, each party shall file any evidentiary objections to the
6     declarations submitted by any other party at least fourteen (14) days before the
7     FPTC. Such objections shall be submitted in the following three-column format: (i)
8     the left column should contain a verbatim quote of each statement objected to
9     (including page and line number); (ii) the middle column should set forth a concise
10    legal objection (e.g., hearsay, lacks foundation, etc.) with a citation to the
11    corresponding Federal Rule of Evidence or, where applicable, a case citation; and
12    (iii) the right column should provide space for the court’s ruling on the objection.
13    The court anticipates issuing its ruling on the objections during the FPTC.
14           B.        Trial Exhibits
15           Trial exhibits that consist of documents and photographs must be submitted to
16    the court in three-ring binders. The parties shall submit to the court one (1) original
17    set of exhibit binders, and two (2) copies. The original set shall be for the witnesses
18    and the two (2) copies are for the court. All exhibits must be placed in three-ring
19    binders, indexed by exhibit number with tabs or dividers on the right side. Exhibits
20    shall be numbered sequentially 1, 2, 3, etc., not 1.1, 1.2, etc. See Local Rule 16-6.
21    Every page of a multi-page exhibit must be numbered. Defendant’s exhibit numbers
22    shall not duplicate Plaintiff’s numbers. For all three (3) sets of binders, the spine of
23    each binder shall indicate the volume number and the range of exhibit numbers
24    included in the volume.
25            The set of original exhibits shall bear the official exhibit tags (yellow tags
26                  for Plaintiff’s exhibits and blue tags for Defendant’s exhibits) affixed to the
27                  front upper right-hand corner of the exhibit, with the case number, case
28                  name, and exhibit number stated on each tag. Tags may be obtained from

     Rev. 2/26/21                                    -11-
     Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 12 of 18 Page ID
                                      #:3638


1                   the Clerk’s Office, or the parties may print their own exhibit tags using
2                   Forms G-14A and G-14B on the “Court Forms” section of the court’s
3                   website.
4              The two (2) sets of copies of exhibits must bear copies of the official
5                   exhibit tags that were placed on the original exhibits and be indexed with
6                   tabs or dividers on the right side.
7     The parties must review the exhibit list and exhibit binders with the Courtroom
8     Deputy Clerk before the admitted exhibits will be given to the jury.
9             The court provides audio/visual equipment for use during trial. The parties are
10    encouraged to use it. More information is available at:
11    http://www.cacd.uscourts.gov/clerk-services/courtroom-technology. The court does
12    not permit exhibits to be “published” to the jurors before they are admitted into
13    evidence. Once admitted, exhibits may be displayed electronically using the
14    equipment and screens in the courtroom.
15            The parties must meet and confer at least ten (10) days before trial to stipulate
16    as much as possible to foundation, waiver of the best evidence rule, and exhibits that
17    may be received into evidence at the start of the trial. All such exhibits should be
18    noted as admitted on the court and Courtroom Deputy Clerk’s copy of the exhibit
19    list.
20            C.       Materials to Present on First Day of Trial
21            The parties must present the following materials to the Courtroom Deputy
22    Clerk on the first day of trial:
23                  1. The three (3) sets of exhibit binders described above.
24                  2. Any excerpts of deposition transcripts to be used at trial, either as
25                     evidence or for impeachment. These lodged depositions are for the
26                     court’s use. The parties must use their own copies during trial.
27
28

     Rev. 2/26/21                                     -12-
     Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 13 of 18 Page ID
                                      #:3639


1            D.     Court Reporter
2            Any party requesting special court reporter services for any hearing, such as
3     “Real Time” transmission or daily transcripts, shall notify the court reporter at least
4     fourteen (14) days before the hearing date.
5            E.     Jury Trial
6            On the first day of trial, court will commence at 8:30 a.m. and conclude at
7     approximately 5:00 p.m., with a one-hour lunch break. The parties must appear at
8     8:30 a.m. to discuss preliminary matters with the court. The court will call a jury
9     panel only when it is satisfied the case is ready for trial. Jury selection usually takes
10    only a few hours. The parties should be prepared to proceed with opening
11    statements and witness examination immediately after jury selection.
12           Fridays are usually reserved for the court’s calendar. As a result, trial will not
13    be held on Fridays unless the jury is deliberating. Therefore, during the first week,
14    trial days are generally Tuesday through Thursday. After the first week, trial days
15    are generally Monday through Thursday. Trial days are from 8:30 a.m. to
16    approximately 5:00 p.m., with two 15-minute breaks and a one-hour lunch break.
17    III. CONDUCT OF ATTORNEYS AND PARTIES
18           A.     Meeting and Conferring Throughout Trial
19           The parties must continue to meet and confer on all issues that arise during
20    trial. The court will not rule on any such issue unless the parties have attempted to
21    resolve it first.
22           B.     Opening Statements, Witness Examinations, and Summation
23           Counsel must use the lectern. Counsel should not consume jury time by
24    writing out words and drawing charts or diagrams. All such aids must be prepared
25    in advance. When appropriate, the court will establish and enforce time limits for all
26    phases of trial, including opening statements, closing arguments, and the
27    examination of witnesses.
28

     Rev. 2/26/21                                -13-
     Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 14 of 18 Page ID
                                      #:3640


1            C.     Objections to Questions
2            Counsel must not make speaking objections before the jury or otherwise make
3     speeches, restate testimony, or attempt to guide a witness.
4            When objecting, counsel must rise to state the objection and state only that
5     counsel objects and the legal grounds for the objection. If counsel desires to argue
6     an objection further, counsel must seek permission from the court to do so.
7            D.     Closing Arguments and Post-Trial Briefs (Bench Trial)
8            For an overview and review of the evidence presented during trial, the court
9     will rely on the parties’ closing arguments. In delivering closing arguments, the
10    parties shall use their respective proposed findings of fact and conclusions of law as
11    a “checklist” and should identify the evidence that supports their proposed findings.
12    The court will not accept post-trial briefs unless it finds that circumstances warrant
13    additional briefing and such briefing is specifically authorized.
14           E.     General Decorum While in Session
15                  1.    Counsel must not approach the Courtroom Deputy Clerk, the jury
16    box, or the witness stand without court authorization and must return to the lectern
17    when the purpose for the approach has been accomplished.
18                  2.    Counsel must rise when addressing the court, and when the court
19    or the jury enters or leaves the courtroom, unless directed otherwise.
20                  3.    Counsel must address all remarks to the court. Counsel must not
21    address the Courtroom Deputy Clerk, the court reporter, persons in the audience, or
22    opposing counsel. Any request to re-read questions or answers shall be addressed to
23    the court. Counsel must ask the court’s permission to speak with opposing counsel.
24                  4.    The parties must not address or refer to witnesses or parties by
25    first names alone, except for witnesses who are below age fourteen (14).
26                  5.    Counsel must not offer a stipulation unless counsel have conferred
27    with opposing counsel and have verified that the stipulation will be acceptable.
28

     Rev. 2/26/21                               -14-
     Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 15 of 18 Page ID
                                      #:3641


1                   6.   Counsel must not leave counsel table to confer with any person in
2     the back of the courtroom without the court’s permission.
3                   7.   Counsel must not make facial expressions, nod, shake their heads,
4     comment, or otherwise exhibit in any way any agreement, disagreement, or other
5     opinion or belief concerning the testimony of a witness or argument by opposing
6     counsel. Counsel shall instruct their clients and witnesses not to engage in such
7     conduct.
8                   8.   Counsel must never speak to jurors under any circumstance, and
9     must not speak to co-counsel, opposing counsel, witnesses, or clients if the
10    conversation can be overheard by jurors. Counsel must instruct their clients and
11    witnesses to avoid such conduct.
12                  9.   Where a party has more than one lawyer, only one attorney may
13    conduct the direct or cross-examination of a particular witness or make objections as
14    to that witness.
15           F.     Promptness
16                  1.   The court expects the parties, counsel, and witnesses to be
17    prompt. Once the parties and their counsel are engaged in trial, the trial must be
18    their priority. The court will not delay progress of the trial or inconvenience jurors.
19                  2.   If a witness was on the stand at the time of a recess or
20    adjournment, the party that called the witness shall ensure the witness is back on the
21    stand and ready to proceed as soon as trial resumes.
22                  3.   The parties must notify the Courtroom Deputy Clerk in advance if
23    any party, counsel, or witness requires a reasonable accommodation based on a
24    disability or other reason.
25                  4.   No presenting party may be without witnesses. If a party’s
26    remaining witnesses are not immediately available, thereby causing an unreasonable
27    delay, the court may deem that party to have rested.
28

     Rev. 2/26/21                               -15-
     Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 16 of 18 Page ID
                                      #:3642


1                   5.    The court generally will accommodate witnesses by permitting
2     them to be called out of sequence. The parties should meet and confer in advance
3     and make every effort to resolve the matter.
4            G.     Exhibits
5                   1.    The parties must keep track of their exhibits and exhibit list, and
6     record when each exhibit has been admitted into evidence.
7                   2.    The parties are responsible for any exhibits they secure from the
8     Courtroom Deputy Clerk and must return them before leaving the courtroom.
9                   3.    Any exhibit not previously marked must be accompanied by a
10    request that it be marked for identification at the time of its first mention. A party
11    must show a new exhibit to the opposing party before the court session in which it is
12    mentioned.
13                  4.    The parties must inform the Courtroom Deputy Clerk of any
14    agreements reached regarding any proposed exhibits, as well as those exhibits that
15    may be received into evidence without a motion to admit.
16                  5.    When referring to an exhibit, the parties must refer to its exhibit
17    number. The parties should instruct their witnesses to do the same.
18                  6.    The parties should not ask witnesses to draw charts or diagrams or
19    ask the court’s permission for a witness to do so. All demonstrative aids must be
20    prepared fully in advance of the day’s trial session.
21           H.     Depositions
22                  1.    In using deposition testimony of an adverse party for
23    impeachment, counsel may adhere to either one of the following procedures:
24                        a.      If counsel wishes to read the questions and answers as
25           alleged impeachment and ask the witness no further questions on that subject,
26           counsel shall first state the page and line where the reading begins and the page
27           and line where the reading ends, and allow time for any objection. Counsel
28           may then read the portions of the deposition into the record.

     Rev. 2/26/21                                -16-
     Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 17 of 18 Page ID
                                      #:3643


1                         b.     If counsel wishes to ask the witness further questions on the
2            subject matter, the deposition shall be placed in front of the witness and the
3            witness told to read the relevant pages and lines silently. Then counsel either
4            may ask the witness further questions on the matter and thereafter read the
5            quotations or read the quotations and thereafter ask further questions. Counsel
6            should have available for the court and the witness extra copies of the
7            deposition transcript for this purpose.
8                   2.    Where a witness is absent and the witness’s testimony is to be
9     offered by deposition, counsel may (a) have an individual sit on the witness stand
10    and read the testimony of the witness while the examining lawyer asks the questions,
11    or (b) have counsel read both the questions and the answers.
12           I.     Using Numerous Answers to Interrogatories and Requests for
13                  Admission
14           Whenever counsel expects to offer a group of answers to interrogatories or
15    requests for admissions extracted from one or more lengthy discovery responses,
16    counsel should prepare a new document listing each question and answer and
17    identifying the document from which it has been extracted. Copies of this new
18    document should be given to the court and the opposing party.
19           J.     Advance Notice of Unusual or Difficult Issues
20           If any party anticipates that a difficult question of law or evidence will
21    necessitate legal argument requiring research or briefing, that party must give the
22    court advance notice. The parties must notify the Courtroom Deputy Clerk
23    immediately of any unexpected legal issue that could not have been foreseen and
24    addressed in advance. To the extent such issue needs to be addressed outside the
25    jury’s presence, the relevant party must inform the Courtroom Deputy Clerk before
26    jurors are excused for the day to minimize the time jurors are kept waiting. The
27    court expects all parties to work diligently to minimize delays and avoid keeping
28    jurors waiting.

     Rev. 2/26/21                                -17-
     Case 8:17-cv-00432-FLA-DFM Document 222 Filed 03/22/21 Page 18 of 18 Page ID
                                      #:3644


1            K.     Continuances of Pretrial and Trial Dates
2            Requests for continuances of pretrial and trial dates must be by motion,
3    stipulation, or application, and be accompanied by a detailed declaration setting forth
4    the reasons for the requested relief. The declaration should include whether any
5    previous requests for continuances have been made and whether these requests were
6    granted or denied by the court. Stipulations extending dates set by the court are not
7    effective unless approved by the court.
8            The court has a strong interest in keeping scheduled dates certain, and changes
9    in dates are disfavored. Trial dates set by the court are firm and rarely will be
10   changed. Therefore, a stipulation to continue or extend a trial or pretrial date must be
11   supported by a detailed factual showing of good cause and due diligence
12   demonstrating the necessity for the continuance and a description of the parties’
13   efforts, dating back to the filing of the complaint, of the steps they have taken to
14   advance the litigation. This detailed showing must demonstrate that the work still to
15   be performed reasonably could not have been accomplished within the applicable
16   deadlines. General statements are insufficient to establish good cause. Without such
17   compelling factual support and showing of due diligence, stipulations continuing
18   dates set by the court will be denied.
19
20           Parties appearing pro se must comply with the Federal Rules of Civil
21    Procedure and the Local Rules. See Local Rules 1-3 and 83-2.2.3.
22
23           IT IS SO ORDERED.
24
25    Dated: March 22, 2021
26                                                ______________________________
27                                                FERNANDO L. AENLLE-ROCHA
                                                  United States District Judge
28

     Rev. 2/26/21                               -18-
